Citation Nr: 1016393	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-40 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982 
and from February 2003 to May 2004.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2009, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
Veteran's bilateral hearing loss is causally related to 
his military service.

2.	Competent lay evidence does show a continuity of 
symptomatology for the Veteran's tinnitus since his 
military service.


CONCLUSION OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2009).

2.	Tinnitus was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2004 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.  In addition, in December 2006, the RO 
sent the Veteran a letter that informed him how the 
disability ratings and effective dates are assigned, as 
required by Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  The RO sent the Veteran a SSOC in October 2007.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, and statements of the Veteran 
and his representatives have been associated with the record.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Bilateral Hearing Loss

The Veteran's service treatment records do not show hearing 
loss sufficient to be considered a disability for VA 
purposes.  The Board notes that the threshold for normal 
hearing is from 0 to 20 decibels, with higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  However, impaired hearing 
will be considered a disability for the purposes of applying 
the laws administered by VA when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz are 26 decibels of greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Audiometric examinations from April 1978 
and April 1979 show clinically normal hearing.  An 
audiometric examination performed in April 2004, 24 hours 
after his last noise exposure, show some hearing loss in the 
left ear; specifically an auditory threshold of 25 decibels 
at 500 Hertz and an auditory threshold of 35 decibels at 4000 
Hertz.  These findings indicate some degree of hearing loss 
under Hensley, but are not sufficient to establish an 
impaired hearing disability for VA purposes.  Therefore, an 
in-service incurrence of bilateral hearing loss has not been 
shown.

Likewise, the Veteran's post-service VA audiological 
examinations do not show a bilateral hearing loss disability 
within one year of discharge.  Certain chronic diseases, 
including other organic diseases of the nervous system 
(sensorineural hearing loss), may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309 (2009).  The record does not show 
audiometric findings sufficient to establish an impaired 
hearing disability for VA purposes within one year after 
discharge.  Therefore, presumptive service connection is not 
warranted.

Finally, direct service connection is not warranted because a 
current bilateral hearing disability has not been shown.  In 
order for a claimant to be granted service connection for a 
claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection is limited to cases wherein 
the service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (holding that a service connection claim must 
be accompanied by evidence establishing the claimant 
currently has the claimed disability).  The July 2009 
examiner states that the results of the June 2004 
audiological examination cannot be interpreted due to their 
failure to conform to normal nomenclature.  Speech 
recognition was noted to be 100 percent in the right ear and 
96 percent in the left ear.  On the authorized audiological 
evaluation in June 2009, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
10
20
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The VA audiological examiner addressed 
the functional effect of the Veteran's hearing loss by noting 
that his chief complaint was that he cannot hear his wife or 
kids and that he needs repetition when talking to his family, 
using the radio at work, and on the phone.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007).  This examination 
that was fully adequate for the purposes of determining the 
etiology of the Veteran's bilateral hearing loss.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  These findings are 
not sufficient to establish an impaired hearing disability 
for VA purposes.  Thus, a current bilateral hearing 
disability has not been shown.  In the absence of confirmed 
diagnosis of a bilateral hearing disability, meaning medical 
evidence showing the Veteran has a hearing loss severe enough 
to meet the criteria under 38 C.F.R. § 3.385, service 
connection is not warranted.

In short, the requirement of competent evidence of current 
disability has not been met as to this claim.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the Veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus

The first requirement for direct service connection is 
evidence of a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The Veteran's service treatment 
records do not indicate any complaint or diagnosis of 
tinnitus.  However, the Veteran is competent to provide lay 
evidence of ringing in his ears.  Charles v. Principi, 16 
Vet. App. 370, 374-72 (2002).  Likewise a lay person is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  At his September 2008 RO 
hearing, the Veteran complained of ringing in his ears that 
had begun while he was in service.  Thus the current 
disability requirement for direct service connection is 
satisfied.

The second requirement for direct service connection is 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury.  
Hickson, 12 Vet. App. 253.  The service treatment records 
include an April 2004 audiometric examination which contains 
a remark stating that the Veteran was routinely noise 
exposed.  As this examination was ostensibly performed due to 
some concern for injury resulting from that noise exposure, 
acoustic trauma is conceded and the in-service injury 
requirement is satisfied.

The third and final requirement for direct service connection 
is medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In the 
alternative, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 
3.303.  The Veteran began complaining of tinnitus immediately 
after separation from service, but stated that he had not 
received treatment for tinnitus.  At his September 2008 RO 
hearing, the Veteran stated that he had continuing symptoms 
of tinnitus since his separation.  At the time of his June 
2009 examination, the Veteran reported bilateral tinnitus 
once a week, which lasts for approximately 15 to 20 minutes.  
The June 2009 examiner determined that tinnitus occurring 
once a week has been shown to be a normal phenomenon.  
Despite the July 2009 examiner's findings and affording the 
Veteran the benefit-of-the-doubt, the evidence favors a 
finding of continuity of symptomatology back to his military 
service.  Accordingly, service connection for tinnitus is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


